Citation Nr: 1029287	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  05-32 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease, to include as secondary to the service-connected 
bilateral varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1955 to September 
1959. 

This matter comes before the Board of Veterans' Appeals (Board or 
BVA) on appeal of a May 2003 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Veteran was scheduled for a video hearing with a Veterans Law 
Judge in October 2007 but failed to report.  He has not provided 
a reason for his failure to report or requested that the hearing 
be rescheduled.  Therefore, the Board will proceed with the 
consideration of his appeal.  38 C.F.R. § 20.704(d) (2009)

In November 2008, the Board remanded this matter for further 
evidentiary development.  The case is now ready for appellate 
review as there has been substantial compliance with the remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The currently demonstrated arteriosclerotic heart disease is 
not causally related to service or the service connected varicose 
veins.  

2.  Arteriosclerotic heart disease was not shown in service or 
within 1 year following separation from service.


CONCLUSION OF LAW

Arteriosclerotic heart disease was not incurred in or aggravated 
by service, may not be presumed to have been incurred therein, 
and is not proximately due to, the result of, or aggravated by 
the service-connected varicose veins.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2009); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in April 2003, prior to the 
date of the issuance of the appealed May 2003 rating decision.  
The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  A further corrective letter, incorporating the 
provisions of 38 C.F.R. § 3.310, was issued in December 2008.  As 
this case was readjudicated in an April 2010 Supplemental 
Statement of the Case, there is nothing in the timing of 
notification in this case that could have the effective of 
prejudice to the Veteran.  See Mayfield v. Nicholson, supra.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded VA examinations in April 
2003 and April 2010 that were fully adequate for the purposes of 
determining the nature and etiology of the claimed 
arteriosclerotic heart disease.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

The Board would further point out that all development requested 
in the November 2010 remand, notably the issuance of a corrective 
notice letter addressing 38 C.F.R. § 3.310 and the scheduling of 
a comprehensive VA examination, was accomplished in full.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (a remand by the 
Board confers upon a claimant, as a matter of law, the right to 
compliance with remand orders).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection for a 
"chronic disease," such as arteriosclerosis, may be granted if 
manifest to a compensable degree within one year of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disability.  38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes 
that effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
conform with the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Allen; however, based upon the 
facts in this case the regulatory change does not impact the 
outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under case law, lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Background

The Veteran asserts that his arteriosclerotic heart disease is 
related to service, or the result of his service-connected 
varicose veins.  

A careful review of the Veteran's service treatment records 
reveals that the Veteran did not have any heart disease during 
his active service or until many years after separation from 
service.  As such, there is neither a primary or presumptive 
basis for granting service connection.  Additionally, in his June 
2003 notice of disagreement the Veteran claims that his heart 
disease is due to his service-connected varicose veins

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the Veteran 
must present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder and 
the disorder for which secondary service connection is sought.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  

The record shows that entitlement to service connection for 
bilateral varicose veins was established in a March 2002 rating 
decision.  A 10 percent evaluation was assigned for these 
disabilities.  Furthermore, the evidence establishes that the 
Veteran has arteriosclerotic heart disease.  The sole question 
that remains is whether or not the Veteran's arteriosclerotic 
heart disease developed or was aggravated by his service 
connected bilateral varicose veins.  

As this is a medical question that can only be answered by 
competent medical professionals, the most relevant evidence are 
the medical opinions obtained in connection with the administered 
VA examinations.  The Veteran was afforded a VA examination in 
April 2003 that revealed a diagnosis of bilateral 
arteriosclerotic heart disease with the disease being of a 
minimum severity.  There was no opinion given as to the etiology 
of the Veteran's arteriosclerotic heart disease.  The Board does 
note that the Veteran described having a myocardial infarction 
four years earlier but also noted having a normal catheterization 
in 1995.

The November 2008 BVA decision remanded for a VA examination and 
opinion to determine whether it was at least as likely as not 
that the Veteran's arteriosclerotic heart disease was caused by 
or aggravated by the service-connected bilateral varicose veins. 

In the April 2010 VA examination, the examiner, who confirmed 
reviewing the claims file, stated that it is unlikely that the 
Veteran's service-connected varicose veins were in any way 
related to his heart disease.  The examiner reported that there 
was no relationship between the service-connected varicose veins, 
peripheral edema, and the development of heart disease.  The 
examiner opined that this was because these were distinct 
pathophysiological entities.  

Analysis

The Board finds that the criteria for entitlement to service 
connection for arteriosclerotic heart disease, to include as 
secondary to the service-connected varicose veins, are not met.  

Nothing in the evidentiary record shows that the Veteran's 
current arteriosclerotic heart disease is related to his service-
connected varicose veins.  In fact, the only medical opinion on 
point, that of the April 2010 VA examiner, states that it is 
unlikely that the Veteran's current arteriosclerotic heart 
disease is etiologically related to his service-connected 
varicose veins.  Moreover, there is no competent medical evidence 
suggesting any relationship between the current arteriosclerotic 
heart disease and any incident of the Veteran's service.  

The Board acknowledges the Veteran's assertions that his current 
arteriosclerotic heart disease is due to his bilateral varicose 
vein disabilities.  The Board is aware that lay statements may 
be sufficient to establish a medical diagnosis or nexus.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  
"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  In Barr v. Nicholson, 21 Vet. App. 303, 
308-09 (2007), the Court, in regard to varicose veins, indicated 
that lay evidence was to be considered competent with regard to a 
disease with "unique and readily identifiable features" that 
was "capable of lay observation."  That notwithstanding, a 
Veteran is not competent to provide evidence as to more complex 
medical questions and, specifically, is not competent to provide 
an opinion as to etiology in such cases.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic 
fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge").  Moreover, the Board must 
consider the weight of the lay statement, particularly if such 
statement is a mere conclusory generalized lay statement.  See 
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

Here, the Veteran has not been shown to have any medical 
training, expertise, or credentials and has not otherwise 
provided any supporting evidence (i.e., private medical opinions 
or on-point treatise evidence) to support the assertion that the 
heart disease and varicose veins are causally related, 
specifically in his own case.  In light of the absence of 
examination findings indicating that the claimed disability has 
unique and readily identifiable features capable of lay 
observation, the Board finds the scenario at hand to be much 
closer to that contemplated in Woehlaert (concerning rheumatic 
fever) than that of Barr (concerning varicose veins); the 
consequence of this is that a lay observer, such as the Veteran, 
would not be able to make a diagnosis of the disease.  The Board 
thus finds that the Veteran's lay statements are devoid of 
probative value as to the question of secondary service 
connection.  Moreover, these lay statements must be weighed 
against the very extensive lapse of time between separation from 
service and initial treatment for cardiovascular problems other 
than varicose veins, and the Board thus finds that the statements 
are insufficient to support a causal nexus with service.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can be 
considered along with other factors in the analysis of a service 
connection claim).  

VA is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue. 38 U.S.C.A. § 5107(b).  That doctrine, 
however, is not applicable in this case because there is no 
evidence of an in service disability, there is no competent 
evidence of a nexus between the current disability and service or 
a service connected disability, and the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In sum, the Board must conclude that the preponderance of the 
evidence is against the claim, and the claim must be denied.


ORDER

Service connection for arteriosclerotic heart disease, to include 
as secondary to the service-connected bilateral varicose veins is 
denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


